Title: To George Washington from Gabriel Peterson, 19 August 1781
From: Peterson, Gabriel
To: Washington, George


                        
                            Sir,
                            Fort, Pitt, August 19th 1781
                        
                        In the beginning of last Winter, Coll Brodhead received instructions from Genl Wayne, directing him to make
                            returns of the Officers of the 8th Penna Regt. He observed that the Subaltern Officers could not retire with the
                            Emoluments, there being a deficiency of that description. But in a Postscrip signified, that it was necessary that all the
                            Officers should Sign their respective names to serve during the war.
                        As nothing of that kind had been made necessary by the Arrangement, the Idea of putting down the Subalterns
                            names for the war appeared to be novel, We being upon Command were not sent for, And we find that our Names are left out
                            of the Arrangement, of the Penna Line without cause.
                        Wherefore as the head of the Army and the Advocate of the injure’d, we beg leave to apply to your Excellency
                            to order this error to be correcte’d.
                        Our Rank in the Army After suffering every fatigue and hardship of war, we highly prize and it is our highest
                            Ambition, to Continue Under Your Excellencies Command to the end of the Contest. With the most perfect respect we are your
                            Excellencies most Obedt, Hble servts
                        
                            Gabrl Peterson
                            Arch. Read Lieut.
                            James Morrison Ens.
                        
                    